Citation Nr: 1427252	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the above claim.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2008.  A transcript of the hearing is associated with the claims file.

In September 2009 and March 2011, the Board remanded this case for further development.

In a January 2012 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a March 2013 Order, the Court granted the motion, vacated the January 2012 Board decision, and remanded the case to the Board for additional development consistent with the instructions of the Joint Motion.

In September 2013, the Board remanded this case for further development.


FINDING OF FACT

The evidence does not show that the Veteran's current right foot disability was present during service; it is not otherwise attributable to the Veteran's period of military service or to a service connected disability.



CONCLUSION OF LAW

The Veteran does not have a right foot disability that is the result of disease or injury incurred in or aggravated by active military service; a right foot disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.3.04, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See March 2007 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a December 2008 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2013 remand, VA associated additional VA treatment records with the Veteran's claims file and provided him with a medical examination in November 2013.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of entitlement.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record contains a current diagnosis of pes planus, plantar fasciitis, skin condition, and heel fissures.  See generally, VA treatment records.  Thus, the current disability requirement has been met.

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran's service treatment records do not show in-service complaints of, diagnosis of, or treatment for a right foot disability or injury.  The record does show a fall from a second-story barrack's window that resulted in back and finger injuries.  The records associated with this accident and its treatment include a request for a left ankle x-ray and the Veteran's report of loss of feeling on the front part of both lower extremities, but do not reference any right foot injury or complaints.  At the time of his injury, the Veteran was unable to recall the accident.  See January 20, 1985 clinical record.  As such, the Veteran is unable to provide specific details regarding this accident.  Cf. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Nevertheless, the Veteran testified that he landed on his feet when he fell.  See December 2008 hearing transcript.  At the time of his November 2013 examination, the Veteran clarified that he was told he landed on his feet when he fell.  As the originator of this lay history has not been identified, its credibility cannot be assessed.  Alternately, the Veteran has reported that he believes his right foot disability is related to repeatedly jumping down from military vehicles while in service.  See November 2013 VA examination.

The record does not contain evidence of a medical nexus between the claimed in-service injuries and the Veteran's current disability.  The November 2013 VA examiner opined that it was less likely as not that the Veteran's current right foot disability was incurred in or caused by his military service.  By way of rationale, this reviewer noted that the first medical documentation of a right foot problem is an August 2008 podiatry note for dry callused skin with heel fissures.  October 2009 x-rays of the right foot were within normal limits with the exception of minor degenerative changes of the first metatarsophalangeal joint (big toe joint).  There was no evidence of an old trauma.  Based on a physical examination and the Veteran's description of his right foot pain, the examiner found that the Veteran's calcaneal foot pain that he experiences with weight bearing and walking is due to his skin pathology rather than due to any in-service injury.  The Board accepts this rationale as adequate to support the examiner's opinion.  Moreover, the record does not contain a positive medical opinion linking the Veteran's current right foot disability to his military service.  Thus, the Board finds that the medical nexus requirement has not been met with regard to the question of direct service connection.

Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran has claimed service connection for his right foot disability as secondary to his service connected disabilities.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current right foot disability diagnosis.  Likewise, he is service connected for a lumbar spine disability and bilateral knee disabilities.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected knee disabilities and the current low back disorder.  In this regard, the November 2013 VA examiner opined that the Veteran's current right foot condition was not related to his service connected disabilities, including bilateral knee disability and post lumbar spine fusion, noting that there was no scientifically based medical literature associating degenerative joint disease of the knee or lumbar spine disability as a cause or basis of worsening for foot pain due to plantar fasciitis, heel fissures, dry skin, or pes planus.  Again, the Board accepts this rationale as adequate to support the examiner's opinion.  The record does not contain a positive medical opinion linking the Veteran's current right foot disability to his service connected disabilities.  Thus, the Board finds that the medical nexus requirement has not been met with regard to the question of secondary service connection.

To the extent that the Veteran himself believes that his current back disorder is due to his military service or his service connected knee disabilities, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  There is no evidence of a lay-observable association between the Veteran's reported in-service injuries and his right foot complaints.  Indeed, the Veteran's first complaints of right heel symptoms was a reported non-healing sore on his right foot in May 2005, nineteen years after his separation from service.  Similarly, his first complaints of right heel pain were recorded in October 2006, twenty years after he separated from service.  That record notes a three-day history of pain.  The Veteran himself reported a history of right foot pain dating back to approximately 2001, which is still fifteen years after service.  Absent such an immediately observable cause-and-effect relationship, the Veteran is not competent to address etiology in the present case.  Therefore, service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for a right foot disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right foot disability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


